Citation Nr: 0727732	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-21 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right hip.

2.  Entitlement to service connection for degenerative joint 
disease of the left hip, status post hip replacement.

3.  Entitlement to service connection for osteoarthritis of 
the right knee.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
leg injury.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back condition.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
peptic ulcer disease.

7.  Entitlement to an increased rating for status post 
hemorrhoidectomy with fissure in ano, currently evaluated as 
noncompensably disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The veteran testified before a hearing officer at the RO in 
February 2004, and the undersigned Veterans Law Judge via 
videoconferencing technology in May 2007.  Transcripts of 
both hearings have been associated with the record.

The issue of entitlement to a compensable rating for status 
post hemorrhoidectomy with fissure in ano is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  Degenerative joint disease of the right hip was not 
manifest in service and is unrelated to the veteran's 
service; arthritis was not manifest within one year of 
service.

2.  Degenerative joint disease of the left hip was not 
manifest in service and is unrelated to the veteran's 
service; arthritis was not manifest within one year of 
service.

3.  Osteoarthritis of the right knee not manifest in service 
and is unrelated to the veteran's service; arthritis was not 
manifest within one year of service.

4.  In a March 1998 rating decision, the RO denied service 
connection for a leg injury, a low back disability, and 
peptic ulcer disease; the veteran did not appeal that 
decision.

5.  The evidence submitted since the March 1998 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for a leg injury, a low back disability, 
and peptic ulcer disease.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right hip was not 
incurred in or aggravated by active service, and may be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Degenerative joint disease of the left hip was not 
incurred in or aggravated by active service, and may be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Osteoarthritis of the right knee was not incurred in or 
aggravated by active service, and may be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

4.  The March 1998 decision  denying service connection for a 
leg injury, a low back disability, and peptic ulcer disease 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.302, 20.1103 (2006).

6.  New and material evidence has not been received to reopen 
the claims of entitlement to service connection for a leg 
injury, a low back disability, and peptic ulcer disease.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.

A letter dated in March 2002 told the veteran that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim.  He was told that his claim for a back 
condition had been denied in 1998 and that he was required to 
submit new and material evidence to reopen the claim.  The 
veteran was asked to submit any additional evidence in his 
possession that demonstrated that the claimed disability was 
related to service.  The various types of evidence that would 
be considered were noted.  

An April 2002 letter told the veteran that he was required to 
submit new and material evidence to reopen the claims for a 
leg injury and ulcers, as those claims had been denied in 
1998.  The veteran was also told what evidence was necessary 
to support his claims of entitlement to service connection 
for a right hip condition and an increased rating for 
hemorrhoids.  

A July 2005 letter explained the evidence necessary to 
support the veteran's claims and asked him to identify or 
submit any evidence in his possession that pertained to his 
claim.  The evidence of record was discussed and the veteran 
was told how VA would assist him in obtaining evidence.  

A February 2006 letter discussed the veteran's claims of 
entitlement to service connection for degenerative joint 
disease of the left him and osteoarthritis of the right knee.  
He was asked to identify evidence supportive of the claims.  
The evidence of record was discussed and the veteran was told 
how VA would assist him in obtaining further evidence.  

A March 2006 letter discussed the manner in which VA 
establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  A VA examinations of the 
veteran's hemorrhoid disability has been conducted.  The 
veteran was afforded the opportunity to testify before a 
hearing officer at the RO and the undersigned.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Service Connection

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.  He was awarded the CIB.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of certain disabilities, 
such as organic diseases of the nervous system and arthritis, 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
right knee or his hips.  At time of release, he reported that 
his health was good.  He denied a history of recurrent back 
pain, arthritis, bone, joint or other deformity and lameness.  
The clinical evaluation of the spine and lower extremities 
was normal.

The veteran was hospitalized at Symmes Hospital in March 
1976, after having fallen at work and injuring his neck and 
left shoulder.  He made no complaints referable to his right 
knee or hips at that time.  

A VA examination in August 1977 did not reference the 
veteran's knees or hips.  

On VA neuropsychiatric examination in July 1978 the veteran 
stated that he had been in excellent health until March 1976 
when he sustained a fall at work.  

At an October 1982 VA examination, the veteran reported 
weakness of the legs.  Physical examination revealed no 
tenderness or noticeable weakness.  

The veteran complained of slowly progressive pain of his 
right knee during VA treatment in January 1996.  Physical 
examination revealed marked effusion of the right knee.  The 
diagnostic impressions included effusion of the right knee, 
rule out gout, and suspect degenerative joint disease of the 
right knee.  In July 1997 the veteran stated that he had 
continual pain in his right knee.  He denied recent trauma.  

VA X-rays of the veteran's hips in September 2002 indicated 
marked degenerative changes and narrowing of the joint spaces 
bilaterally.  There was deformity indicating avascular 
necrosis.  The impression was avascular necrosis of the 
femoral head associated with marked degenerative joint 
disease of both hip joints.  

A VA outpatient treatment record dated in June 2003 indicates 
that the veteran was scheduled for left hip replacement in 
October 2003.  

An October 2003 VA treatment record indicates the veteran's 
report of having jumped from airplanes during service.  He 
complained of pain in his knees and hips.  The provider noted 
that the veteran had been walking with the assistance of a 
wheeled walker for a year.  

A December 2003 note from a VA pain management clinic 
indicates pain diagnoses of chronic bilateral lower extremity 
pin, and chronic bilateral knee and hip pain. 

At his February 2004 RO hearing, the veteran testified that 
he participated in 18 jumps with the 82nd Airborne Division 
at jump school and in the Dominican Republic.  He stated that 
his right hip bothered him when he jumped.   

The veteran underwent total hip replacement in June 2005.  

At his May 2007 hearing before the undersigned, the veteran 
testified that he made 19 jumps as a paratrooper and that he 
injured his right knee jumping in 1966.  He stated that he 
saw a doctor and was placed on bed rest.  He indicated that 
he had undergone hip replacement on both hips in the previous 
two years.  He stated that he anticipated having right knee 
replacement surgery.  

Having carefully reviewed the evidence pertaining to the 
veteran's claimed hip and right knee disabilities, the Board 
has concluded that service connection is not warranted.  The 
evidence demonstrates that these disabilities were not 
manifest in service or within one year after discharge from 
service.  In fact, the first evidence of degenerative changes 
in the veteran's hips dates to VA X-rays taken in September 
2002.  The first evidence showing a right knee disability 
dates to a January 1996 treatment record.  Although the 
record contains evidence that was recorded as early as March 
1976, none of that evidence reflects any complaint, 
diagnosis, or abnormal finding pertaining to the veteran's 
hips or right knee.  In sum, the evidence demonstrates a 
remote, post service onset of these claimed disabilities.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The Board has considered 
the veteran's arguments that his current hip and right knee 
disabilities are related to injuries in service.  However, he 
is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, 
the most probative evidence dates the onset of the veteran's 
hip and right knee disabilities to many years after service 
and does not demonstrate any relationship to service.  

The record is otherwise silent with respect to any probative 
evidence supporting a relationship between current hip and 
right knee disabilities and service.  The veteran's 
assertions of a link to service are not persuasive.  Although 
he is competent to report an in-service injury, competence 
and credibility are different matters.  Furthermore, the 
Board is presented with normal service records and a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within many years 
following separation.  The Board finds that the veteran's in-
service denial of pertinent pathology is far more probative 
than his remote assertions advanced in support of a claim for 
benefits.  The Board finds the negative and silent record to 
be far more probative than the veteran's remote, unsupported 
assertions.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim, 
and service connection for the claimed disabilities must be 
denied.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a March 1998 rating decision, the RO denied service 
connection for peptic ulcer disease, a back condition, and a 
leg injury.  It determined that service connection was not 
warranted because there was no evidence of the claimed 
disabilities during service or within one year after 
discharge from service.

At the time of the March 1998 rating decision, the evidence 
of record included the veteran's service medical records 
which do not reflect any diagnosis, complaint or abnormal 
finding pertaining to his back or legs, or to his 
gastrointestinal system.  Upon discharge examination in April 
1967, the veteran made no complaints or report referable to 
his musculoskeletal or gastrointestinal systems.  Those 
systems were normal on examination.

Also of record at the time of the March 1998 rating decision 
were VA and private treatment records which reflect remote, 
post service treatment for the peptic ulcer disease and low 
back problems.  A history of peptic ulcer disease is 
reflected in a report from Nash General Hospital in July 
1972.  A VA treatment record dated in September 2002 shows 
dextroscoliosis with hypertrophic degenerative changes of the 
lumbosacral spine and grade 1 spondylolisthesis of L4 on L5.  
There is no indication of treatment for a leg injury.

The evidence received since the March 1998 rating decision 
includes further evidence or post service treatment for 
peptic ulcer disease and low back problems.  

The evidence added to the record since the March 1998 rating 
decision also includes the veteran's testimony and various 
statements.  He maintains that he injured his back playing 
football in service, and that he twisted his knee on a jump.  
He has stated that he received treatment in service.  
However, as noted above, there is no record of medical 
treatment in service for the claimed disabilities.

The veteran's claims of entitlement to service connection for 
peptic ulcer disease, a back condition, and a leg injury were 
denied because there was no evidence of the claimed 
disabilities in service or within one year after service 
discharge.  Since the March 1998 rating decision, there has 
been no medical evidence added to the record which 
demonstrates any diagnosis or abnormal finding in service 
that would suggest incurrence of peptic ulcer disease, a back 
condition, or a leg injury in service, or any disease or 
injury to which those claimed disabilities might be linked.  

To the extent that the veteran's contentions have been 
offered in an attempt to establish that the claimed 
disabilities are related to service, the Board notes that 
such evidence constitutes, essentially, reiterations of the 
assertions made in connection with the claim that was denied 
in March 1998, and, thus, cannot be considered "new" within 
the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to whether the 
currently claimed disabilities are related to his active 
service, any statements purporting to do so cannot constitute 
material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu , supra.  For these reasons, the veteran's 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

In light of the above discussion, the Board concludes that 
the evidence added to the record since the March 1998 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claims, and is not of sufficient 
probative value to raise a reasonable possibility of 
substantiating the claims.  Accordingly, none of the evidence 
is new and material for the purpose of reopening the claims.


ORDER

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

The application to reopen the claim of entitlement to service 
connection for peptic ulcer disease is denied.

The application to reopen the claim of entitlement to service 
connection for a back disability is denied.

The application to reopen the claim of entitlement to service 
connection for a leg injury is denied.



REMAND

The veteran seeks a higher rating for his hemorrhoid 
disability.  VA examination in 
revealed some palpable internal hemorrhoids and slight 
redundant tissue at the entrance of the anus, but no active 
bleeding, thrombosis, or anal fissures.  The examiner noted 
that the veteran's blood count was notable for decreased 
hemoglobin of 11.8, normal being 13.5 to 18; and decreased 
hematocrit at 34.7, normal being 42.  He indicted that the 
veteran should follow up with his primary care physician 
regarding the anemia.  He concluded that the veteran's 
hemorrhoids were well controlled but that the veteran had 
persistent, intermittent rectal bleeding.  

Laboratory results in July 2006 revealed hemoglobin of 14.1 
and hematocrit of 40.4.  At that time, the veteran was seen 
for abdominal and epigastric discomfort, and an ultrasound 
was prescribed to rule out biliary or pancreatic pathology.  
The Board also notes that the veteran has a lengthy medical 
history, as reflected in a July 2006 problem list.  

The veteran's hemorrhoid disability is evaluated as 
noncompensably disabling under Diagnostic Code 7336.  Under 
those criteria, a noncompensable evaluation is warranted for 
mild or moderate hemorrhoids, internal or external.  A 10 
percent evaluation is assigned in cases of large or 
thrombotic and irreducible hemorrhoids, with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent evaluation is assigned in cases of persistent 
bleeding and secondary anemia, or with fissures.

While the evidence of record shows that the veteran was found 
to be anemic on VA examination in July 2006, it is unclear 
whether the anemia is secondary to his hemorrhoid disability 
or to some other cause.  The July 2006 VA examiner did not 
specify whether the anemia was related to the veteran's 
hemorrhoids, and no other evidence of record relates the 
anemia to the service-connected hemorrhoids.  As such, the 
Board concludes that an additional VA examination is in order 
so that the nature and etiology of the anemia assessed in 
July 2006 may be addressed.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claim may be made.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine the nature and extent of his 
hemorrhoid disability.  The examiner 
should indicate whether there are large 
or thrombotic and irreducible 
hemorrhoids, with excessive redundant 
tissue evidencing frequent recurrences, 
or if there is evidence of persistent 
bleeding and secondary anemia, or if 
there are fissures.  The examiner should 
specifically indicate whether any current 
or previously diagnosed anemia is 
secondary to the veteran's hemorrhoid 
disability.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


